Citation Nr: 1730796	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for left knee instability associated with anterior cruciate ligament and lateral meniscus tear with osteoarthrosis, currently rated as 10 percent from April 4, 2012, and 30 percent from April 29, 2014.

2.  Entitlement to a higher initial rating for limited left leg extension associated with anterior cruciate ligament and lateral meniscus tear with osteoarthrosis, currently rated as noncompensable from April 30, 2010, and 10 percent from April 29, 2014.   

3.  Entitlement to a rating in excess of 10 percent for a left knee anterior cruciate ligament and lateral meniscus tear with osteoarthrosis, currently rated as 10 percent from January 20, 2004, 100 percent from November 30, 2012, and 10 percent from August 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Army from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2012 rating decision granted service connection for left knee instability and assigned a 10 percent rating, effective April 4, 2012. 

In April 2014, the Veteran testified at a hearing at a videoconference hearing before the undersigned Veterans Law Judge and in May 2014 the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increase rating for left knee anterior cruciate ligament and lateral meniscus tear with osteoarthrosis and left knee extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent medical and other evidence of record reflects that the Veteran's left knee has been manifested by severe instability during the entirety of the appeals period.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his left knee instability.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

As an initial matter, the only issue in regards to the Veteran's left knee that is currently being adjudicated is left knee instability, which is evaluated under DC 5257.  This rating code does not consider range of motion findings.  Thus, this issue is not subject by the Court's ruling in Correia, holding that joint testing for pain on motion should be accomplished in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion).

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2014.  In the report, the examiner classified the Veteran's left knee instability as moderately severe.  See July 2014 VA Examination at 6.  Additionally, in a June 2010 VA examination, the examiner reported that the Veteran uses a knee brace for stability.  See June 2010 VA examination at 1. 

During his April 2014 hearing, the Veteran testified that his knee instability is severe.  See Hearing Transcript at 10.  To support his assertion, the Veteran reported that his knee has been unstable for years, and that he utilizes a cane and a VA issued knee brace to provide support to his knee and to prevent his knee from giving out.  He further states that stepping in a hole while mowing the grass or stepping into any uneven footing will cause his knee to give out.  Id. at 11.  The Veteran estimated that his left knee becomes unstable three to four times per week.  The Veteran's wife was present at the hearing, and was able to corroborate the Veteran's testimony, adding that his condition renders him unable to walk very far, or walk to the movies. 

Based on the findings of the Veteran's VA examinations, in addition to the Veteran's competent and credible testimony, which was corroborated by his spouse, the Board finds that the Veteran's left knee instability warrants a rating of 30 percent throughout the entire period on appeal.  As 30 percent is the highest possible rating under DC 5257, this rating constitutes a full grant on the benefits sought on appeal for the issue of left knee instability.  

While the United States Court of Appeals for Veterans Claims (Court) in Rice held that a claim for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record, the Veteran expressed in his hearing that he does not wish to claim a TDIU at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also April 2014 Hearing Transcript at 2.  Thus, the issue of a TDIU is not before the Board. 
 

ORDER

A rating of 30 percent for left knee instability, effective April 3, 2010, is granted, to the laws and regulations governing the payment of VA compensation. 


REMAND

In regards to the Veteran's other left knee disability claims, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge, and/or were contemporaneous informed of the nature, severity and manifestations of his left knee disability and its impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected left knee disability.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the left knee caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


